Citation Nr: 0409349	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  02-12 806A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to assignment of a higher disability rating 
for post-traumatic stress disorder (PTSD), currently rated as 
30 percent disabling.

2.  Entitlement to assignment of a higher disability rating 
for tinnitus, currently rated as 10 percent disabling. 

3.  Entitlement to individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel




INTRODUCTION

The appellant is a veteran who had active duty from July 1944 
to October 1945.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from December 2001 and April 2002 rating 
decisions by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in June 2002, a statement of the case was issued in September 
2002 and a substantive appeal was received in September 2002.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required on his part. 


REMAND

The Board notes that by way of correspondence dated October 
2002, the veteran's representative filed a notice of 
disagreement with the RO's April 2002 rating decision 
regarding the issue assignment of a higher rating for 
service-connected tinnitus.  The file does not reflect that 
the RO has issued a statement of the case on this issue.  
Therefore, additional action by the RO is required pursuant 
to 38 C.F.R. § 19.26 (2003), including issuance of a 
statement of the case so that the veteran may have the 
opportunity to complete an appeal on that issue by filing a 
timely substantive appeal if he so desires.  The Court has 
indicated that a remand to the RO for this purpose is the 
appropriate action in such a case.  See Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999).

The record further reveals that a claim of service connection 
for headaches was advanced by the veteran's representative in 
May 2003.  Because the determination as to this issue may 
have an impact on the individual unemployability issue, the 
issues are intertwined.  Appropriate RO action on the 
headache claim is therefore necessary before the Board may 
proceed with the individual unemployability issue. 

Finally, with regard to all of the issues, preliminary review 
of the record suggests that the veteran has not been notified 
of the provisions of The Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  The VCAA provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  
In circumstances where the RO failed to notify the appellant 
of the VCAA, the Board had been sending letters to 
appellants, under the provisions of 38 C.F.R. 
§ 19.9(a)(2)(ii), informing them of certain provisions of the 
VCAA.  However, this regulatory provision was invalidated by 
the United States Court of Appeals for the Federal Circuit.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  It therefore appears that 
VCAA notice must be furnished by the RO and the case must be 
returned to the RO for such action before the Board may 
properly proceed with appellate review. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The RO should 
ensure that the veteran has been properly 
advised of (a) the information and 
evidence not of record that is necessary 
to substantiate his claims, (b) the 
information and evidence that VA will 
seek to provide, and (c) the information 
and evidence that the veteran is expected 
to provide.

2.  With regard to the issue of a higher 
rating for tinnitus, the RO should 
undertake appropriate action pursuant to 
38 C.F.R. § 19.26, including issuance of 
a statement of the case, in response to 
the October 2002 notice of disagreement 
initiating an appeal from the April 2002 
rating decision which assigned a 10 
percent rating for service-connected 
tinnitus disability.  The veteran should 
be advised of the need to file a timely 
substantive appeal if he wishes to 
complete an appeal as to the tinnitus 
rating issue.

3.  The RO should also take appropriate 
action to develop and adjudicate the 
newly raised claim of entitlement to 
service connection for headaches.  The 
veteran should be furnished notice of the 
rating decision on this issue and notice 
of appellate rights and procedures, 
including the need to file a timely 
notice of disagreement if he wishes to 
initiate an appeal on the headaches 
issue. 

4.  After completion of the above and any 
additional development deemed necessary 
by the RO, the RO should review the 
issues of a higher rating for PTSD and a 
total rating based on individual 
unemployability.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and an opportunity to respond.  The 
case should then be returned to the Board 
for review of all issues which may 
properly be in appellate status at that 
time. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



